Citation Nr: 0001454	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was granted service connection for a chronic 
low back disability in July 1997.  He disagreed with the 20 
percent evaluation assigned by that rating decision.

3.  The current medical evidence of record shows that the 
veteran's low back disability is manifested by mildly 
diminished range of motion, complaints of constant moderate 
pain, and some loss of sensation in the right foot.


CONCLUSION OF LAW

The criteria for an increased evaluation for a low back 
disorder, in excess of 20 percent, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71a Diagnostic Codes 5292, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the low back disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his low back disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles', or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major joints; 
multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  38 
C.F.R. 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
4.59.

A review of the current medical evidence of record shows no 
complaints related to the veteran's service connected back 
disability on VA outpatient treatment records dated between 
September 1994 and February 1998.  Records from Dwight D. 
Eisenhower Army Medical Center, dated between June 1997 and 
February 1999 are likewise negative for treatment of this 
condition, however, treatment notes dated in August 1998 show 
the veteran giving a history of status post diskectomy twelve 
years prior with some permanent residual pain, sciatic in 
nature.

The report of a VA examination, conducted in March 1998, 
shows the veteran complaining of pain in the lower back and 
right hip.  The pain was very variable in nature.  He 
reported occasional night and rest pain.  He stated he has 
occasional sharp pain down to his right foot.  It is very 
intermittent.  He denied any bowel or bladder dysfunction.  
There was no change with ambulation or with posture.  He 
could not relate it to any specific activities.

Examination showed range of motion mildly diminished with 
forward flexion to 60 degrees, extension of 20 degrees, 
lateral bending to 25 degrees, and rotation to 25 degrees.  
Rotation was not painful.  There was no tenderness to 
palpation.  Reflexes were 2+ at the quads and not present at 
the Achilles.  Babinski was downward.  There was no evidence 
of clonus.  Fabere test was positive.  Strength was 5/5.  He 
had some loss of sensation in the distribution of the right 
foot.  X-ray examination showed some spondylosis with 
degenerative disc disease at L4-5 and L5-S1.  Mild loss of 
lordosis was also evident.

The diagnostic impression was chronic low back pain with some 
sensory residual right foot radiculopathy.  It was noted that 
sensation on that foot most likely will not contribute to any 
significant extent.  The veteran was able to move very well 
and did not appear to have any significant pain on 
evaluation.  Range of motion was mildly diminished, and early 
fatigue should be minimal.

The Board has considered whether an evaluation greater that 
20 percent could be assigned for the appellant's low back 
disability under the criteria for limitation of motion of the 
lumbar spine or under the criteria for intervertebral disc 
syndrome.  Under Diagnostic Code 5292, limitation of motion 
in the lumbar spine is assigned a 40 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 10 
percent evaluation when slight.  The veteran's current 
limitations in lumbar spine motion, shown to be 60 degrees of 
flexion, 20 degrees of extension, 25 degrees of lateral 
bending, and 25 degrees of rotation, demonstrate no more than 
moderate limitation of motion, which does not warrant an 
evaluation greater than 20 percent.

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is assigned.  38 C.F.R. 4.71a, Diagnostic Code 5293.  

The evidence in this case does not demonstrate that the 
veteran currently has a low back disability manifested by 
severe or pronounced intervertebral syndrome.  Although the 
March 1998 VA examination noted absent ankle jerk and some 
residual sensory radiculopathy, the veteran's disability 
picture as a whole more clearly reflects the criteria for a 
20 percent evaluation.  The Board is unable to identify a 
basis to assign an evaluation greater than 20 percent under 
the criteria for intervertebral disc syndrome.  There is no 
indication that the veteran's disability is manifested by 
severe recurring attacks with intermittent, or little 
intermittent relief.  The veteran has made no complaints 
regarding severe recurring attacks of disabling back pain, 
and has instead reported a disability manifested by a 
continuous level of moderate pain and occasional sharp pain.

Consideration has also been given to the provisions of 38 
C.F.R. 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995), as well as to 38 C.F.R. 4.59.  While the 
appellant complains of constant pain in his low back, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation which this decision grants.  The evidence 
indicates that the appellant's low back symptoms cause mildly 
reduced range of motion in the lumbar spine.  Sciatic 
symptoms were noted to not be significant, and it was noted 
that early fatigue should be minimal.  He has not required 
any treatment during recent years.  The Board does not find 
that a higher disability evaluation is warranted for the 
appellant's low back disability on the basis of functional 
disability.


ORDER

Entitlement to an increased evaluation for a low back 
disability, in excess of 20 percent, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

